Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/7/2021 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and dependent claims 2-7 and 10-21 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claims are directed to a garment comprising a gripping fabric and the gripping fabric extending between a middle region and a lower edge of 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-7, 10-21, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Morishita (US 20120190260) in view of Sarmiento (US 3710599) and Jensen (US 20130095730).
Morishita is directed to a knitted fabric, which prevents sliding and slipping of garments, has excellent wearing feeling, and has excellent shape stability and durability. The knitted fabric of the present invention includes constituent fibers 
Morishita teaches the knitted fabric of the present invention is used as a shoulder strap of a brassiere, inner wear for women, a foundation garment, outer wear, or the like.  It is also used by attaching to a product requiring prevention of sliding and slipping, or preventing sliding-down of a girdle, socks, pantyhose, swimming wear, a T-shirt, and/or for preventing sliding-up of a hem of a shirt, a blouse, and for preventing sliding-up of a side band of a brassiere [0073].
Morishita teaches the polyurethane elastic fibers include a polyurethane bare yarn and/or a polyurethane covering yarn with a coverage of 30% or less [0008] and in some embodiments, the polyurethane elastic fibers include a single covering yarn [0009].
Morishita teaches the knitted fabric, including constituent fibers containing 50% or more of polyurethane elastic fibers, the polyurethane elastic fibers containing 40% or more of heat-fusible polyurethane elastic fibers, which prevents sliding and slipping of garments and the like, is excellent in wearing feeling, and is excellent in shape stability and durability. Morishita teaches knitted fabric includes constituent fibers containing 50% or more of polyurethane elastic fibers, and has a high friction force. The knitted fabric can prevent sliding and slipping of garments following the movement of a body and the stretching of a skin [0014].

Morishita teaches the knit fabric has a high friction force and is remarkably excellent in transparency.  Further, through the adoption of such form, the polyurethane elastic fibers can be brought into contact with each other to a higher degree to enhance the heat-fusion property further, and thus, a woven and knitted fabric which is remarkably excellent in shape stability and durability can be obtained. When the polyurethane elastic fibers are a covering yarn, a single covering yarn (SCY) is preferably adopted [0035]. 
The knitted fabric is roughly classified into a warp-knitted fabric and a weft -knitted fabric. In the case of the warp-knitted fabric, there are given knitted textures such as a plain stitch, a rib stitch, a purl stitch, and a double stitch.
Morishita teaches bare elastic polyurethane yarns which are equated with exposed elastic threads. Morishita teaches the yarns provide high friction force and the yarns prevent the fabric from slipping and this is equated with a gripping fabric. Morishita teaches a warp knit fabric.  

Morishita teaches polyurethane fibers and the PU fibers can be Lycra [0071].  Elastane is an elastic polyurethane fiber as evidenced by Applicant’s specification which indicates that the elastic thread comprises an elastomer for example polyurethane elastomer such as elastane, spandex or Lycra.tm.
Morishita differs and does not explicitly teach a garment where the gripping knit fabric is extending continuously between the middle and lower edge of the garment.
Morishita differs and does not teach a friction reducing layer coupled to a portion of the gripping fabric.
Sarmiento is directed to a combination elastic fabric of warp knit construction, as distinguished from circular knit, woven, etc., which is comprised of distinct but integrally knitted portions having two-way elasticity and one-way elasticity. The fabric is characterized by the ability of the fabric to lay flat in its relaxed condition for handling and cutting. The elastic fabric is constructed in the form of a girdle fabric having a body portion of two-way elasticity and selvedge portions of one-way elasticity. The integrally knitted combination fabric may be conveniently handled, cut and sewn to construct a girdle or panty girdle.
Sarmiento teaches the fabric of the invention incorporates elastic yarns in its construction. In each instance, the elastic yarn is laid in, rather than knitted in, to the fabric structure. In the one-way stretch portions of the fabric, the elastic yarns are laid in  For example, the leg band, waistband, and body portions of a combination elastic girdle fabric all should have differing characteristics of extensibility.
Sarmiento teaches when the fabric 10 is intended for use in the manufacture of panty girdles, the leg band elastic 11 is constructed to incorporate a plurality of yarns 18, which are formed of bare rubber and have extended exposure along the inner surface of the fabric.  The rubber yarns enable the leg band to grip and retain the upper portion of a stocking. 
Sarmiento teaches a garment that is integrally knit and has exposed elastic threads that directly contact the body at the lower edge of the girdle.  
Jensen is directed to a control garment having an outer garment component attached to a compression component.  The compression component can be adapted to shape the midsection of a wearer (ABST).  Jensen teaches a slip resistant band or panel attached to or woven into the top of the compression component.  The slip resistant band or panel can provide slip resistant contact with the skin of the wearer.  The slip resistant material can be a rubber or elastic.  The slip resistant panel can be a knitted elastic with gripper material. The slip resistant band can extend completely around the top of the compression component such that when worn, the band extends around the wearer's body [0047].  
Jensen teaches the entire compression component of the garment can be lined with a slip resistant material or other material, including but not limited to material such 
Jensen teaches a compression garment that can be entirely lined with slip resistant material and teaches a liner that decreases friction adjacent the body.
Morishita teaches a warp knit fabric with expose polyurethane elastic yarns for the purpose of provide high friction and a fabric that does not slip.
Sarmiento teaches a girdle garment with exposed elastic yarns at the lower edge and middle section of the garment.  Sarmiento teaches the knit fabric is integrally knit with different areas that have different friction properties dependent on the incorporation of the exposed elastic threads.
Jensen teaches that garments are produced with areas of high friction fabrics and areas of low friction fabrics.  Jensen teaches the fabrics can be knit.
It would have been obvious to one of ordinary skill in the art before the effective filing date to produce a garment with a integrally warp knit fabric with exposed elastic threads wherein the exposed elastic threads are placed in the knit in the middle and lower edge of the garment motivated to provide for gripping properties in specific areas of 
As to claim 2, Morishita teaches the gripping knit fabric is incorporated into a garment, but differs and does not specify it extends upward from the lower edge of the garment.
Sarmiento teaches a garment that is integrally knit and has exposed elastic threads that directly contact the body at the lower edge of the girdle.  
Jensen teaches the use of high friction panels and materials to provide for higher and lower friction areas in the garment.
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate exposed elastic yarns in different portions of the garment motivated to produce areas of the garment that provide higher and lower frictional characteristics.
As to claims 3 and 4, Morishita and Sarmiento teach the gripping function of the fabric is based on knit elastomeric yarns that are bare or uncovered and do not use adhesives.  Jensen teaches the use of knitted fabric with anti-slip properties are known to use.
As to claim 5, Morishita and Sarmiento teach the use of exposed elastic threads around the lower region.
As to claims 6 and 7, Morishita teaches the use of a knitted fabric includes constituent fibers containing 50% or more of polyurethane elastic fibers, and hence has a high friction force [0014] and [0047].  Morishita teaches about 40% elastic fibers [0014].
As to claims 10-13, Morishita measures the elongation under three conditions of 15 N at less than 100%, 10 N at less than 150% and 10 N at 150% or more.  Morishita does not teach the elongation at the conditions claimed of 100 N load from 30-200%. 
As Morishita teaches the same materials and structure as claimed, it is reasonable to presume that the elongation is inherently present to Morishita. When the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention the examiner has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).  See MPEP  § 2112- 2112.02
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate a bare polyurethane elastic thread in a garment motivated to achieve the desired gripping properties and elastic properties.
As to claims 14-17, Morishita does not measure the static coefficient of frication and the kinetic coefficient of friction.  As Morishita teaches the same materials and structure as claimed, it is reasonable to presume that the elongation is inherently present to Morishita. When the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed 
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate a bare polyurethane elastic thread in a garment motivated to achieve the desired property of friction so that the fabric grips against the skin.
As to claim 20, Morishita teaches a knit fabric that can be used as the garment in its entirety which would be a single layer of fabric. Jensen teaches the entire compression component of the garment can be lined with a slip resistant material or other material, including but not limited to material such as rubber, rubber substitutes, or elastic, to enhance the wearer's desire for the garment to maintain its placement on the wearer's body. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to employ a single layer fabric of elastic threads knit with non-elastic (low friction) threads motivated to produce a high friction area of the garment to reduce slipping.
As to claim 21, Morishita is not specific to the garment structure of waistband,
Sarmiento teaches the exposed elastic yarns are present at the waistband of the girdle.
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate an elastic waistband motivated to produce a garment that stays positioned at the waist.
As to claim 23, Morishita teaches the knitted fabric has a fray-proof function. Therefore, the cut woven and knitted fabric maybe used as it is, or the fabric end may be subjected to processing such as sewing or ultrasonic cutting [0052]. 

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Morishita (US 20120190260) in view of Sarmiento (US 3710599) and Jensen (US 20130095730) and in further view of Melarti et al (US 2015/0196064).
	As to claims 18 and 19, Morishita generally teaches undergarments and is not specific with respect to a slip or half slip.  Sarmiento is directed to a girdle. Jensen teaches shape controlling undergarments but differs and does not teach a slip or a half slip.
	Melarti is directed to a body shaping garment where there is a compression upper portion for compressing a portion of the mid-section and a lower portion coving the groin of the wearer.  Melarti teaches the garment may be a slip and/or half slip [0030].  The garment can be an outer garment depending on the materials or the two-part configuration of garment 100 provides smoothing and shaping to a silhouette of the body of a wearer while also providing less friction against outer garments as compared to direct contact between such outer garments and other undergarments or a wearer's skin. The garment 100 remains substantially in the same location when worn by the wearer while at the same time allowing outer garments that may be worn over garment 100 to move freely relative to the wearer's body.
.

Response to Arguments
Applicant’s amendments and arguments, with respect to the 35 USC 103 rejection over Jensen in view of Fukuoka and Collins have been fully considered and are persuasive.  The 35 USC 103 rejection of claims 1-5, 8, 9 and 14-17, 20-23  has been withdrawn.  The claims were amended to recite a warp knit fabric integrally knit and none of the references taught a warp knit structure.
Applicant’s amendments and arguments, with respect to the 35 USC 103 rejection over Jensen, Fukuoka, Collins and in further view of Metzler, Baesgen, Kaplancali, Li and Melarti, the rejections are withdrawn as the primary reference do not teach warp knit fabrics. 
A new grounds of rejection is presented under 35 USC 103 over Morishita, Sarmiento and Jensen and additional in view of Melarti.  Examiner is available for interview if Applicant believes it will further prosecution.







Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yeung (US 20150128653). Yeung Is directed to a warp knitted fabric includes a set of nonelastomeric yarn and a set of exposed elastomeric yarns that have gripping characteristics for use in shapewear, underwear. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER A STEELE whose telephone number is (571)272-7115. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Lawrence Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER A STEELE/Primary Examiner, Art Unit 1759